The defendant’s sole contention on appeal is that the hearing court erred in denying that branch of her omnibus motion *822which was to suppress statements she made to law enforcement personnel. A review of the record discloses, however, that the defendant expressly and voluntarily waived her right to appellate review of the denial of her suppression motion by consenting to withdraw all pending and decided motions at the time her plea was entered. Accordingly, as there exists no suppression ruling to be reviewed on appeal, the judgment must be affirmed (see, People v Flores, 177 AD2d 647; People v Williams, 167 AD2d 491). Thompson, J. P., Sullivan, Harwood and O’Brien, JJ., concur.